SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For24 Febuary 2012 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Blocklisting Application dated 14 February 2012 Director/PDMR Shareholding dated 17 February 2012 Blocklisting Application dated20 February 2012 Director/PDMR Shareholding dated20 February 2012 Director/PDMR Shareholding dated21 February 2012 Exhibit No: 99.1 14 February 2012 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 130,000 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal 14 February 2012 Exhibit No: 99.2 17 February 2012 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons In respect of the conditional rights over InterContinental Hotels Group PLC ("Company") ordinary shares awarded to a number of participants in the Company's Long Term Incentive Plan ("LTIP"), the Company was notified on 16 February 2012 that, following the vesting on 15 February 2012 of the LTIP award for the period ended 31 December 2011, the following numbers of shares (net of income tax liabilities) were released for no consideration to the following directors and other PDMRs: Net number of Directors shares awarded Kirk Kinsell53,375 Tracy Robbins32,831 Richard Solomons61,333 Other PDMRs Keith Barr 27,952 Angela Brav 22,034 Tom Conophy53,159 Eric Pearson 21,037 Steve Sickel 9,919 Jan Smits41,945 George Turner25,855 Ends Name of Contact for this RNS Announcement: Esther Lam Corporate Legal & Secretariat InterContinental Hotels Group PLC Tel: 01895 512000 Exhibit No: 99.3 20 February 2012 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 700,000 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal 20 February 2012 Exhibit No: 99.4 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person GEORGE TURNER - PDMR, EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL AND COMPANY SECRETARY 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 13 29/47 PENCE EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction GEORGE TURNER SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 3,000 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction £14.13 17 February 2012, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 125,521, INCLUDING ALL NOTIFIABLE INTERESTS 20 FEBRUARY 2012 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 20 FEBRUARY 2012 Exhibit No: 99.5 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons On 20 February 2012 the following directors and other persons discharging managerial responsibility were awarded rights for no consideration over the numbers of InterContinental Hotels Group PLC (the "Company") ordinary shares shown below under the Company's Annual Bonus Plan in respect of the 2011 financial year. Number of Directorsshares awarded Kirk Kinsell 26,360 Tracy Robbins 22,889 Richard Solomons 36,838 Other PDMRs Keith Barr 11,829 Angela Brav 8,787 Tom Conophy 18,179 Eric Pearson 5,549 Steve Sickel 4,642 Jan Smits 13,159 George Turner 14,973 The awards are conditional and a participant's award may be forfeited if he/she ceases employment with the Group before 20 February 2015. Ends Name of Contact for this RNS Announcement: Esther Lam Tel: 01 Corporate Legal & Secretariat InterContinental Hotels Group PLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 24 Febuary 2012
